Citation Nr: 0525211	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-11 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent 
for posterior tibial tendonitis of the right foot.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle trimalleolar fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had honorable active service from December 1976 
to November 1980, and then served from November 1980 to July 
1983, under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In 
January 2005, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.

The Board notes that the veteran was initially represented in 
his appeal by a private attorney, who withdrew his 
representation in a letter dated April 21, 2004.  The veteran 
was not accompanied to his hearing by a representative, and 
has not submitted a new appointment of another attorney or 
service organization to represent him in his case.  Thus, all 
due process requirements have been met regarding the 
veteran's right to be represented in his claim.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected posterior tibial tendonitis of the right foot is 
manifested by loss of use of the right foot; the current 
right foot symptoms include subjective complaints of pain and 
stiffness; with objective evidence of tenderness to palpation 
of the navicular, with difficulty with standing or walking; 
altered gait, and severe pronation; mild soft tissue atrophy, 
plantarly, collapse of the midtarsal arch, an intact Achilles 
and posterior tibial tendons, with no clinical evidence of 
posterior tibial tendonopathy.

2.  Considering the doctrine of reasonable doubt, the 
objective medical evidence of record demonstrates that the 
residuals of the veteran's left ankle fracture more nearly 
approximate severe impairment of the foot due to limitation 
of motion and functional loss due to pain, without loss of 
use of the left foot.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for posterior tibial tendonitis of the right foot 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5284 (2004).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 30 percent rating for residuals of a left 
ankle trimalleolar fracture have been met.  38 U.S.C.A. 
§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271, 5273, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1983, the RO granted service connection for 
postoperative residuals of a trimalleolar fracture of the 
left ankle.  In a December 1984 rating decision, the RO 
awarded a 10 percent disability evaluation under DC 5299-
5271.  Then, in July 1999, the RO awarded a 20 percent 
evaluation for the service-connected left ankle disability, 
under DC 5271.

In September 2001, the RO received the veteran's current 
claim for an increased rating for his service-connected left 
ankle disability, and for service connection for a right 
ankle disability as secondary to the left ankle disability.  
VA and non-VA medical records and examination reports, dated 
from 2001 to 2004, are associated with the claims file.

In an April 2001 letter, M.J.M., D.O., said that he had 
treated the veteran several times earlier that year.  
Diagnoses included left ankle degenerative changes with joint 
space narrowing and sclerosis, enthesitis, right lower 
extremity, navicular, plantar-med. surface, hypermobile ankle 
on the left, and myofascial pain syndrome of the left ankle.


In another letter also dated in April 2001, C.D.M., M.D., an 
orthopedic surgeon, said he had recently examined the veteran 
for evaluation of right foot pain.  It was noted that the 
veteran had a hyper-pronated gait, with collapse of the 
midtarsal arch and evidence of posterior tibial insufficiency 
syndrome of the right foot.  Recommended treatment included 
orthotic inserts, stretching and strengthening, ice, and 
anti-inflammatories.

VA outpatient records indicate that, in December 2001, the 
veteran was seen in the podiatry clinic with complaints of 
chronic right ankle pain.  It was noted that a private 
orthopedic surgeon had diagnosed posterior tibial dysfunction 
and prescribed orthotics which were made in July, but he had 
returned them three times.  

On examination, pain was palpable on the medial side of the 
right ankle, just behind the medial malleolus and down to the 
interior aspect of the navicular.  There was no pain on 
active or passive range of motion of the subtalar joint (STJ) 
or the ankle jerk (AJ).  No restriction of motion in these 
joints was noted.  There was no pain on active motion in the 
midtarsal joint (MTJ), the tarsometatarsal movements, nor in 
the metacarpophalangeal joint (MPJ) motions.  Normal muscle 
strength was noted, with no pain on actively stressing any of 
the muscle.  Mild swelling was noted around the ankle.  The 
veteran had a mild inverted forefoot deformity, greater on 
the right than the left.  X-rays were taken.  The assessment 
was enthesopathy of the posterior tibial muscle group, and 
inverted forefoot deformity on the right side that was not 
supported with current orthoses.  

In January 2002, the veteran, who was noted to be 44 years of 
age, underwent VA orthopedic examination by a physician who 
had previously examined him.  According to the examination 
report, the veteran injured his left ankle in service, had a 
trimalleolar fracture, and underwent open reduction.  He 
currently worked as an X-ray technician at a local hospital, 
which required that he stand all day, and standing aggravated 
his pain, necessitating that he sit in-between patients.  It 
was noted that he was attempting to make a career change 
because of this difficulty, and was attending computer school 
to enable him to sit and work.  He had problems walking and 
using stairs.  His disability affected his daily life and 
occupation.  He said his pain had worsened in the past two 
years, and he also had right foot pain.  The veteran 
experienced weakness, fatigue, and lack of endurance, 
instability, stiffness, and intermittent swelling, but no 
heat and redness, or locking.  He took Motrin for pain, and 
described his symptoms as moderate to severe in intensity.  
Walking precipitated his symptoms, which were alleviated when 
he sat down or got off his feet.  The veteran did not use any 
crutches, brace, cane, or corrective shoes.  He wore 
orthotics on both feet, which were not helpful.  He denied 
any other surgery, aside from the initial left ankle surgery.  
It was noted that there was no dislocation or subluxation, 
and no inflammatory arthritis.

On clinical evaluation, the service-connected left ankle was 
a little puffy on the left side, and not tender.  Range of 
motion testing showed dorsiflexion to 5 degrees and plantar 
flexion to 50 degrees.  X-rays of the left ankle showed an 
old healed fracture of the distal fibula shaft, with no 
degenerative joint disease of the left ankle.  The VA 
examiner stated that the veteran's service-connected left 
ankle exhibited weakened movement, excess fatiguability, and 
incoordination.

Also in January 2002, the veteran underwent a VA examination 
by the podiatrist who had examined him in December 2001.  
According to the examination report, the veteran currently 
complained of left ankle pain and extreme right foot pain in 
the past two years.  He said an orthopedic surgeon said that 
the right foot pain was due to posterior tibial insufficiency 
and might be due to the problems of excess weight 
transference because he was protecting his left ankle.  The 
veteran also had worsening left ankle joint pain, and had 
received lidocaine and steroid injections in the right foot 
around the navicular, which helped for a few days, and then 
the pain returned.  He took ibuprofen, approximately 800 
milligrams a day, with minimal effect.  He had an orthotic, 
made the previous year, that did not help him.  The veteran 
said that the amount of right foot pain he experienced was 
directly related to the amount of time he was on his feet.  
Long periods of standing, walking, or climbing stairs 
produced pain.  Rest helped.  Neither the weather, nor the 
type of shoe he wore, affected his pain level.  He used a 
cane on the worse days, about once every other week.  He 
worked as an X-ray technician, and stood on his feet all day.  
After about one or two hours a day he was in severe pain 
while working.  He was currently unable to exercise in a gym 
or take leisure walks due to his increased symptoms.  The 
veteran rated his pain as 9 out of 10 on a scale of 1 to 10 
for pain.  

On examination, the right foot showed mild dependent rubor 
and the veteran had a slight forefoot abductus, bilaterally.  
There were no digital deformities noted.  The left medial 
malleolus appeared to be mildly enlarged.  Goniometric 
examination revealed mild limitation of motion of the right 
first metatarsal.  Around the longitudinal axis of the 
midtarsal joint, the right foot showed about 5 degrees of 
motion, considered slightly decreased, while the left showed 
about 10 degrees of range of motion.  The subtalar joint axis 
was in the normal location, bilaterally.  Subtalar joint 
motion on the left side was between 14 degrees of inversion 
and 8 degrees eversion, and on the right was between 18 
degrees inversion and 10 degrees eversion.  The VA podiatrist 
said the findings indicated a slight decrease in range of 
motion on the left side, but that it was within normal 
limits.  The heel was directly underneath the center of the 
leg on the right side, but on the left side the center of the 
heel was about 6 millimeters (mm.) laterally displaced from 
the center of the leg, noted to be a very slight degree of 
abnormality.  Ankle joint range of motion was greater than 10 
degrees on the right side, but on the left side the maximum 
ankle joint dorsiflexion was 2 degrees past perpendicular 
with both the knee flexed and the knee extended.  The VA 
podiatrist said such findings should be considered a moderate 
decrease in ankle joint dorsiflexion movement.

Further, it was noted the only joint pain on motion was in 
the left ankle joint, when it was dorsiflexed at the end of 
its range of motion.  Muscle testing revealed that on the 
left side the peroneus brevis was the weakest muscle, graded 
at two grades below normal.  There was a one-grade weakness 
of the posterior tibial on the left side.  On the right side, 
there was a one-grade weakness in the strength of the 
posterior tibial muscle and about a half-grade weakness in 
the peroneus brevius and flexor halluces longus.  The VA 
podiatrist commented that upon stressing the posterior tibial 
on the right side, there was a severe pain produced in the 
medial side of the ankle.  There was a very mild amount of 
pain on the inside of the ankle when testing the posterior 
tibial muscle on the left side.  Attempting to stress the 
peroneus brevis produced a very mild pain on the medial side 
of the right ankle.  


Additionally, the VA podiatrist said reported that on the 
right side, the navicular tuberosity was very painful to 
palpate.  There was a lesser amount of pain upon palpating 
the course of the posterior tibial from its insertion in the 
navicular tuberosity to the posterior aspect of the ankle 
joint.  There was no pain with further palpation at the 
posterior tibial above the level of the ankle joint.  
Palpation of the large area on the medial side of the left 
ankle also produced a very slight amount of pain.

When the veteran stood up, in static stance, both the 
subtalar joints and the midtarsal joints were in a severe 
state of pronation.  Both feet were severely pronated in 
static stance, bilaterally.  The veteran was able to stand on 
his toes easily, without any difficulty on both feet, and was 
able to roll backwards onto the ball of the left foot that he 
was easily able to do on the right foot, but on the left side 
he could not raise the ball of the foot off the ground 
without pain.

X-rays taken of the left ankle at the time of examination 
showed the same irregularities as seen in 1996 X-rays, except 
that the joint space on the medial side was slightly narrower 
that in the past.  A mild degree of increased irregularity 
over the medial side of the ankle joint space was noted.  A 
lateral view showed a slight decrease in the dorsal curvature 
of the talar dome, with a little greater joint line 
irregularity.  X-rays of the right foot showed a severe 
increase in the talocalcaneal angle, bilaterally.  There was 
severe eversion of the midfoot area and mild spreading of the 
metatarsus, bilaterally.  The joint spaces of the 
talonavicular joints appeared well pressured.  The post 
tibiale externum on the lateral view had a bit of 
irregularity.  

In the VA podiatrist's opinion, the veteran had definite 
degenerative disease of the left ankle that was associated 
with prior trauma which he received while in service, and X-
rays showed a mild increase in the degree of arthritis 
present.  The veteran also developed severe posterior tibial 
dysfunction and tendonitis of the right foot.  He had severe 
pronation of the right side, worse than on the left side, 
thought possibly to be connected to increased demands he 
placed on the right foot over the years to try to protect the 
left foot.  His right foot orthosis was not useful, and a new 
one was recommended.  There were no actual degenerative 
changes seen in the right foot in any joints.

In March 2002, the veteran was seen in the VA podiatry 
clinic, and gait analysis revealed a right shoulder drop, 
abducted foot, collapsed arches, and a medially displaced 
talonavicular joint, right greater than left.  The assessment 
was enthesopathy of the posterior tibial muscle group and 
inverted forefoot deformity on the right side.  

In September 2002, the veteran was reexamined by the VA 
physician who had examined him in January 2002.  According to 
the examination report, the veteran drove himself in for the 
exam.  He primarily complained of right foot pain and denied 
right ankle pain.  He had worn orthotics for the past year 
that helped the right foot pain.  He used a cane in the left 
hand for support, but was able to ambulate without it.  He 
currently had orthotics in both shoes.  He said the left 
ankle would give way on him, and the right foot had 
tenderness without swelling.  The right ankle had no swelling 
or tenderness.  Right foot dorsiflexion was to 18 degrees and 
plantar flexion was to 42 degrees.  The veteran took Motrin 
for pain.  In the VA examiner's opinion, the veteran's right 
foot condition was due to the service-connected left ankle 
disability.

In the November 2002 rating decision, the RO, in pertinent 
part, granted service connection for posterior tibial 
dysfunction and tendonitis of the right foot, and awarded a 
10 percent disability evaluation under DC 5284.

A March 2003 VA outpatient podiatry record indicates that the 
veteran was seen for complaints of increased right foot pain.  
A new orthotic did little to alleviate the symptoms.  The 
pain was present during any type of walking, and he had no 
pain when at rest.  The veteran was considering a job change 
to avoid standing on his feet all day.  

On examination, pedal pulses were palpable.  Pain was 
produced on palpation of the navicular, especially on the 
plantar medial aspect.  There was slight tenderness inferior 
to the malleolus running toward the navicular.  There was 
definite enlargement of the medial tubercle of the navicular 
on the right.  No edema was noted over the prominence.  
Little to any weakness in the posterior tibial tendon was 
noted.  There was no pain on passive STJ motion, or on motion 
of the midtarsal joint.  There was no pain on ankle joint 
motion.  Direct dorsiflexion force against the forefoot 
produced a severe pronatory movement around the subtalar 
joint axis and the STJ fully pronated with straight, ankle 
joint dorsiflexion.  X-rays showed severe abduction of the 
foot relative to the long axis of the tibia.  The assessment 
was pain in the navicular that appeared to be due to 
posterior tibial tendonitis, with no frank STJ or MTJ 
arthritis noted.  It was noted that the veteran had a 
medially displaced STJ axis, such that pronation of the foot 
with standard orthotics was very difficult and treatment with 
standard orthosis was unsuccessful.  Treatment options were 
discussed, such as an Arizona brace or a Blake foot orthosis, 
and the veteran said he would discuss the options with his 
orthopedic specialist.

According to a VA podiatry clinic record dated at the end of 
March 2003, the veteran had mild pain on palpation of the 
navicular, especially on the plantar aspect.  Mild soft 
tissue atrophy was noted.  His orthotic was adjusted.

When seen in May 2003 in the VA Podiatry Clinic, it was noted 
that the veteran had shooting pain in the right ankle and a 
dull ache in his left ankle.  Orthotics did little to 
alleviate his symptoms.  The assessment was of no frank STJ 
or MTJ arthritis noted, and of pain in the navicular 
secondary to posterior tibial tendonitis.

The veteran was seen in the VA outpatient podiatry clinic in 
January 2004 for evaluation of the right navicular and left 
ankle.  He report slight improvement after the last visit, 
but currently had worsened pain.  He had slight non-radiating 
pain on palpation of the navicular.  There was no soft tissue 
edema and no pain on right ankle manipulation.  The 
assessment was pain in the navicular secondary to posterior 
tibial tendonitis, and it was noted that the veteran's 
current orthotics had failed to control abnormal pronation of 
either foot.

In a March 2004 rating decision, the RO awarded a 30 percent 
evaluation for the service-connected right foot disability.



A magnetic resonance image (MRI) of the veteran's foot 
(evidently right) taken by VA in April 2004 indicates that 
the posterior tibial tendon was suboptimally demonstrated, 
but appeared to be intact.  A large osteochondral-type defect 
in the articulating surface of the posterior tibia was noted, 
and there were extensive degenerative changes present around 
the first MTP joint.

In a May 2004 record, the veteran's treating VA podiatrist 
reviewed the recent MRI findings, and said the Achilles 
tendon was intact.  Prominent degenerative change was seen 
about the first MTP joint.  The impression was that the 
posterior tibial tendon appeared to be maintained.  There 
were extensive degenerative changes about the first MTP 
joint.

An MRI taken by VA in June 2004 shows the posterior tibial 
tendon was intact.

When seen in the VA podiatry clinic in August 2004, the 
veteran complained of severe pain under the navicular of the 
right foot, and it was noted that he was ready for a steroid 
injection.  An MRI failed to reveal any type of posterior 
tibial tenopathy.  The veteran wore orthotics.  There was 
moderate pain on palpation of the navicular, especially on 
the plantar medial proximal aspect.  Mild soft tissue atrophy 
was noted plantarly.  Pain in the navicular, secondary to 
posterior tibial enthesopathy, was noted.

In November 2004, the veteran was seen in the VA podiatry 
clinic for followup of severe pain of the right foot.  He was 
ready to have a steroid injection and trying to get retrained 
to avoid standing on his feet.  It was noted that an MRI had 
failed to reveal any type of posterior tibial tendopathy.  
The veteran still wore orthotics, although the right one hurt 
his navicular.  On examination, there was moderate pain on 
palpation of the navicular, especially on the plantar medial 
proximal aspect.  There was no pain on palpation of the 
medial malleolus.  There was enlargement of the medial 
plantar tubercule of the navicular on the right.  Mild soft 
tissue atrophy was noted plantarly.  The assessment was pain 
in the navicular secondary to posterior tibial tendonitis.  
The veteran's orthotic was adjusted.


During his January 2005 Travel Board hearing, and in written 
statements in support of his claim, the veteran said his 
lifestyle was greatly hindered by his service-connected left 
ankle and right foot disabilities.  He testified that he is 
unable to exercise, run, ride a bike, or walk great distances 
without pain and limping.  He reiterated that he was working 
as an X-ray technician in a busy hospital and was required to 
be on his feet eight to ten hours a day and, at the end of 
most days, his bilateral lower extremity pain was so extreme 
he was barely able to walk.  He wore high-top tennis shoes 
all day at work for ankle support, and said his VA podiatrist 
was against his use of a foot brace.  The veteran said his 
left ankle joint had limited mobility, for which he did 
flexion exercises, and his right foot was frequently too 
painful to do more than just soak it.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In a January 2002 letter, the RO advised the veteran of the 
evidence needed to substantiate his claim.  Then, in a 
November 2002 letter, the RO informed the appellant that his 
claim for service connection for a right foot disability was 
granted and was awarded a 10 percent evaluation.  He was also 
advised that an increased rating for residuals of the left 
ankle trimalleor fracture was denied on the basis that the 
evidence did not show an increase in disability.  

In his notice of disagreement dated in February 2003, and 
evidently received in July 2003, the veteran contended 
essentially that the ratings assigned to his service-
connected left ankle and right foot disabilities were 
"grossly miscalculated".  His basis for that assertion was 
that the disabilities hindered his lifestyle and affected his 
ability to walk and stand, which affected his ability to 
work.  He reiterated this argument in his substantive appeal, 
on a VA Form 9, dated in April 2004.

The RO issued a detailed March 2004 statement of the case 
(SOC), in which the veteran and his then attorney were 
advised of all the pertinent laws and regulations, including 
those regarding increased ratings for the right foot and left 
ankle.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2004 SOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the November 2002 rating decision 
granted service connection and a 10 percent disability 
evaluation for the right foot disability.  In July 2003, the 
RO received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected right 
foot disability.  In March 2004, the RO awarded the currently 
assigned 30 percent rating for the service-connected right 
foot disability.  The U.S. Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

1.  Initial Rating in Excess of 30 Percent for Posterior
Tibial Tendonitis of the Right Foot

The veteran's service-connected posterior tibial tendonitis 
of the right foot is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  
He contends that he has pain and limited movement in the 
right foot.  He also states the pain limits his ability to 
walk and stand, which affects his ability to work as an X-ray 
technician.  He testified that surgery had not been advised, 
and that orthotics are not useful.  He reports that he limps.  
He therefore contends that he is entitled to a rating in 
excess of 30 percent for his service-connected right foot 
disability.

Under 38 C.F.R. § 4.71a, DC 5276 (2004), pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, that is bilateral in nature 
warrants a 50 percent


evaluation and, if unilateral in nature, a 30 percent 
evaluation is warranted.  Severe acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, that is 
bilateral in nature warrants a 30 percent evaluation, and, if 
unilateral in nature, a 20 percent evaluation is warranted.  
Id.

Under 38 C.F.R. § 4.71a, DC 5278 (2004), acquired claw foot 
(pes cavus) with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, that is bilateral in 
nature warrants a 50 percent evaluation and, if unilateral in 
nature, a 30 percent evaluation is warranted.  Acquired claw 
foot (pes cavus) with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads, 
that is bilateral in nature warrants a 30 percent evaluation 
and, if unilateral, a 20 percent evaluation is warranted.  
Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004), severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
30 percent evaluation.

Under 38 C.F.R. § 4.71a, DC 5284, severe foot injuries 
warrant a 30 percent evaluation.  A note in the Rating 
Schedule indicates that, with actual loss of use of the foot, 
it should be rated as 40 percent disabling.  Id.

The Board first notes that the 30 percent rating currently 
assigned under DC 5284 contemplates a severe foot injury.  
This is the maximum schedular evaluation assignable under 
Diagnostic Code 5284.  The Board observes that the words 
"slight", "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The objective medical evidence of record indicates subjective 
complaints of pain, arthritis, and stiffness in the veteran's 
right foot.  Objectively, the collective and objective 
medical evidence of record reveals that veteran's right foot 
showed tenderness to palpation of the navicular.  He was able 
to stand and walk, although the evidence

reflects pronation of the foot.  X-rays in 2002 no actual 
changes and, in 2004, MRI findings revealed that the 
veteran's Achilles tendon and posterior tibial tendon were 
intact.  Most important, as the medical evidence of record 
demonstrates that the veteran is capable of using his foot, 
although his gait is somewhat altered, he is not entitled to 
a 40 percent rating under Diagnostic Code 5284.

The Board notes that the collective medical evidence 
indicates that veteran has a bilateral pronated walk that 
might be considered equivalent to some of the symptomatology 
described for the 50 percent evaluation under DC 5276.  
However, the Board's assignment of a 30 percent rating for 
the left ankle fracture, described below, considers such 
symptoms.  See Esteban, supra.  Nevertheless, the veteran's 
combined disability rating based upon the Board's disposition 
as set forth in this matter will greater than if the Board 
awarded a 50 percent evaluation for bilateral symptomatology 
under DC 5276.  See 38 C.F.R. § 4.25.

As the objective evidence of record is not referable to 
hammertoes of the right foot, a higher rating under DC 5278, 
pertinent to acquired flatfoot and claw foot, respectively, 
is not for assignment.

Diagnostic Code 5283, pertinent to severe malunion or 
nonunion of tarsal or metatarsal bones, is inapplicable in 
the instant case, as there is no medical evidence of malunion 
or nonunion of tarsal or metatarsal bones.

The Board also observes that the medical evidence of record 
does not currently indicate arthritis of the right foot, 
aside from degenerative changes of the first MTP joint, as 
noted above.  Therefore, DCs 5010 and 5003 are not for 
consideration at present.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2004).  Even if they were, as indicated in DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
However, this limitation of foot motion is already 
contemplated in the currently assigned 30 percent evaluation 
awarded under DC 5284.


Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  There is 
also no objective medical evidence of record indicating 
neurologic involvement.  In addition, while there is evidence 
of limitation of motion as a result of the veteran's right 
foot disability; such limitation is contemplated in the 
currently assigned rating.  Thus, a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's left foot disability to warrant consideration of 
alternate rating codes.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like, so as to warrant an 
increased evaluation.  The preponderance of the objective 
medical evidence is against the veteran's claim for an 
increased rating for his right foot disability.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
right ankle disability as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

2.  Rating in Excess of 20 Percent for Residuals of
Left Ankle Trimalleolar Fracture

The veteran is currently service connected for residuals of 
left ankle trimalleolar fracture, evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  He 
contends that he has pain, stiffness, swelling, arthritis, 
and limited movement of the left ankle.  As a result, the 
veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected left ankle disability.

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle.

38 C.F.R. § 4.71a, DC 5270, provides for a 20 percent rating 
when there is ankylosis of the ankle in plantar flexion of 
less than 30 degrees; a 30 percent rating when there is 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between zero degrees and 
10 degrees; and, a 40 percent rating when there is ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.

Under DC 5273, the maximum schedular rating for malunion with 
marked deformity of the os calcis is 20 percent.  Under DC 
5271, the maximum schedular rating for marked limitation of 
motion of the ankle is 20 percent.  This also includes any 
limitation of motion due arthritic changes established by X-
ray findings as provided by Diagnostic Codes 5003 and 5010.  
38 C.F.R. § 4.71a.

Since malunion at the site of the fracture is not shown, the 
disability is best evaluated under the criteria of limitation 
of motion and functional loss due to pain, applying 38 C.F.R. 
§ 4.40. 4.45, 4.59.  As noted above, under Diagnostic Code 
5271, 20 percent is the maximum rating for limitation of 
motion of the ankle.

The analysis, however, does not end here.  Since the 
trimalleor bone is essentially and, anatomically, considered 
a bone of the foot, Diagnostic Code 5284, pertaining to foot 
injuries also applies.  Under this code, a 30 percent rating 
is assigned for a severe disability due to foot injury.  In 
this case, and giving the veteran the benefit of the doubt, 
the Board finds that the residuals of the ankle fracture more 
nearly approximate the criteria for a severe foot injury on 
the basis of limitation of motion

and functional loss due pain.  Accordingly, resolving 
reasonable doubt in the veteran's favor, a rating of 30 
percent under DC 5284 is warranted for the service connected 
residuals of a left ankle malleolar fracture.  See DeLuca, 
supra.

The criteria for the next higher rating, 40 percent, require 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity, none 
of which has been demonstrated.  38 C.F.R. § 4.71, DC 5270.  
Nor has loss of use of the left foot been demonstrated to 
warrant a 40 percent evaluation under DC 5284.

3.  Left and Right Ankle Disabilities

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his left ankle and right foot 
disabilities.  The veteran has alleged that his right foot 
and left ankle disabilities have adversely affected his 
ability to work.  Although we certainly respect the veracity 
of the veteran's contentions in this regard, the evidentiary 
record does not show any significant loss of work time since 
the veteran filed his claim in September 2001.  In fact, at 
his 2005 Travel Board hearing, the veteran testified that he 
worked full time as an X-ray technician in a medical center, 
and was not unemployable.

In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any marked interference with employment.  Impairment of 
tasks required in the veteran's employment is contemplated in 
the Rating Schedule, and is the basis for the disability 
ratings currently assigned.  The Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial rating in excess of 30 percent for posterior 
tibial tendonitis of the right foot is denied.

A 30 percent rating for residuals of a left ankle 
trimalleolar fracture is granted, subject to the law and 
regulations governing the award of monetary benefits.




____________________________
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


